In an'action to enjoin interference with an express easement to use community property upon payment of a stated maximum sum annually toward the maintenance thereof, the corporate defendants appeal from so much of a judgment entered on the decision of an Official Referee, made after trial, as is in favor of respondents and against said defendants and as dismisses their counterclaim. It is contended that the injunction should have been denied upon the legal ground that the easement is burdened with payment of a proportionate share of the actual costs of maintenance and upon the equitable ground that the granting of the injunction does greater harm than would its withholding. Judgment insofar as appeal is taken unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Wenzel and Beldock, JJ.